 
EXHIBIT 10.2
 
SUBORDINATED SECURED PROMISSORY NOTE
 
$            
 
San Francisco, California

 
FOR VALUE RECEIVED, the undersigned, eGain Communications Corporation a Delaware
corporation (the “Company”), promises unconditionally to pay to the order of
Ashutosh Roy, an individual, and its successors or assigns (the “Lender”) during
Lender’s regular business hours at Lender’s offices at 781 Berry Avenue, Los
Altos, CA, or at such other place as Lender may from time to time designate,
             ($            ) (the “Face Amount”). This Note is one of the Notes
issued to the Lender pursuant to that certain Note and Warrant Purchase
Agreement, dated as of even date herewith (the “Note Purchase Agreement”),
between the Company and the Lender. THIS NOTE IS SECURED BY THE GRANT OF A
SECURITY INTEREST IN ALL ASSETS OF THE COMPANY AS FURTHER PROVIDED IN THE NOTE
PURCHASE AGREEMENT. Capitalized terms not otherwise defined herein shall have
the meaning set forth in the Note Purchase Agreement. The following terms shall
apply to this Note:
 
1.    Interest Rate.    Except as provided by Sections 5 and 9 below, no
interest shall be payable by the Company to the Lender under this Note.
 
2.    Principal Repayments.    The Company shall repay the entire outstanding
Face Amount on December         , 2007 (the “Maturity Date”).
 
3.    Repayment Extension.    If any payment under this Note shall be due on a
Saturday, Sunday or any other day on which banks in the State of California are
required or permitted to be closed, such payment shall be made on the next day
on which such banks are not required or permitted to be closed and such
extension of time shall be included in computing interest under this Note.
 
4.    Manner and Application of Payments.    All payments due hereunder shall be
paid in lawful money of the United States of America which shall be legal tender
in payment of all debts and dues, public and private, in immediately available
funds, without offset, deduction or recoupment. Any payment by check or draft
shall be subject to the condition that any receipt issued therefore shall be
ineffective unless the amount due is actually received by the Lender. Each
payment shall be applied first to the payment of any and all costs, fees and
expenses incurred by or payable to the Lender in connection with the collection
or enforcement of this Note, second to the payment of all unpaid late charges
(if any), and third, to the payment of the Face Amount, or in any other manner
which Lender may, in its sole discretion, elect from time to time.
5.    Mandatory Prepayment.
 
        (a)    In the event the Company consummates a Sale Transaction (as
defined below), this Note shall be prepaid in full by the Company on or before
the closing of such Sale Transaction by payment of the amount set forth in
clause (b) below to Lender.





--------------------------------------------------------------------------------

 
        (b)    In the event the Company must prepay this Note under subsection
(a) immediately above (i) the Company shall pay to the Lender the sum of (i)
$2,000,000 minus the aggregate amount of Prepaid Principal (as defined in
Section 6) previously paid by the Company to the Lender (the “Outstanding
Principal”), (ii) a deemed interest rate component equal to the amount of
interest which would have accrued on the Outstanding Principal from the date of
issuance of this Note through the date of prepayment of such Note (assuming an
annual interest rate of 12%, compounded annually, and a 360 day year) and (iii)
an interest penalty component which shall equal 20% of the amount of interest
which would have accrued on the Outstanding Principal for such Note between the
date of prepayment and the Maturity Date (assuming for this purpose only a
deemed annual interest rate of 15%, compounded annually, and a 360 day year).
Upon such prepayment, the Company shall not thereafter be obligated to pay, and
the Lender shall not thereafter be entitled to receive payment of, the Face
Amount.
 
        (c)    For purposes of this Section 5, a “Sale Transaction” shall be
defined to include any merger, consolidation, or other business combination in
which beneficial ownership of securities representing in the aggregate in excess
of 50% of the voting power of the Company are transferred, or a sale of all or
substantially all of the Company’s assets.
 
6.    Voluntary Prepayment.
 
        (a)    The Company may prepay this Note in full or in part (provided,
however, that no partial prepayments of this Note shall be allowed in amounts
less than $250,000) at any time prior to the Maturity Date upon the provision of
ten (10) days prior written notice to the Lender, consistent with the
requirements of subsection (b) below.
 
        (b)    In the event the Company elects to voluntarily prepay this Note
under subsection (a) immediately above, the Company shall pay to the Lender the
sum of (i) that amount of principal which the Company elects to prepay under
this Note (the “Prepaid Principal”), (ii) a deemed interest rate component equal
to the amount of interest which would have accrued on the Prepaid Principal from
the date of issuance of this Note through the date of partial prepayment of such
Note (assuming an annual interest rate of 12%, compounded annually, and a 360
day year) and (iii) an interest penalty component which shall equal 20% of the
amount of interest which would have accrued on the Prepaid Principal for such
Note between the date of prepayment and the Maturity Date (assuming for this
purpose only a deemed annual interest rate of 15%, compounded annually, and a
360 day year). Upon such prepayment, the Face Amount of this Note shall
thereupon automatically and without further action by any party be reduced for
all purposes hereunder to the product of (x) the Face Amount immediately prior
to such voluntary prepayment and (y) the quotient of the Prepaid Principal and
$2,000,000.
 
7.    Automatic Modification of Note Repayment Terms Upon Lender Default.    In
the event the Company desires to consummate an Additional Closing and has
otherwise fulfilled the requirements for consummation of such Additional
Closing, including by having met or exceeded the financial milestones set forth
in the Note Purchase Agreement related thereto, and the Lender fails to
consummate the purchase of the Additional Note associated with such Additional
Closing desired by the Company (a “Lender Default”), the Lender shall have no
right to receive payment from the Company, and the Company shall have no
obligation to pay the Lender, the Face Amount upon the Maturity Date, and, in
lieu thereof, the sole obligation of the Company under this



2



--------------------------------------------------------------------------------

Note shall be to pay the Outstanding Principal to the Lender, either on or prior
to the Maturity Date (at the election of the Company). The special rights of the
Company under this Section 7 in the event of a Lender Default shall be in
addition to the rights of the Company to cancel the Warrants issued by the
Company to the Lender in connection with this Note.
 
8.    Rights and Remedies upon Default by the Company.    Upon the occurrence of
an Event of Default under the Loan Agreement, Lender, in Lender’s sole
discretion and without notice to the Company, may: (a) declare the entire
outstanding Face Amount due under this Note, to be immediately due and payable,
and the same shall thereupon become immediately due and payable without
presentment, demand or notice, which are hereby expressly waived; (b) exercise
its right of setoff against any money, funds, credits or other property of any
nature whatsoever of the Company now or at any time hereafter in the possession
of, in transit to or from, under the control or custody of or on deposit with,
Lender or any affiliate of Lender in any capacity whatsoever, including, without
limitation, any balance of any deposit account and any credits with Lender or
any affiliate of Lender; and (c) exercise any or all rights, powers and remedies
provided for in the Loan Documents or now or hereafter existing at law, in
equity, by statute or otherwise.
 
9.    Remedies Cumulative.    Each right, power and remedy of Lender hereunder,
under the Loan Documents or now or hereafter existing at law, in equity, by
statute or otherwise shall be cumulative and concurrent, and the exercise or
beginning of the exercise of any one or more of them shall not preclude the
simultaneous or later exercise by Lender of any or all such other rights, powers
or remedies. No failure or delay by Lender to insist upon the strict performance
of any one or more provisions of this Note or of the Loan Documents or to
exercise any right, power or remedy consequent upon a breach thereof or default
hereunder shall constitute a waiver thereof or preclude Lender from exercising
any such right, power or remedy.
 
10.    Intentionally left blank
 
11.    Collection Expenses.    Following the occurrence of an Event of Default
hereunder, the Company agrees to pay to Lender upon demand all costs and
expenses, including, without limitation, all attorney’s fees and court costs
incurred by Lender in connection with the enforcement or collection of this Note
(whether or not any action has been commenced by Lender to enforce or collect
this Note) or in successfully defending any counterclaim or other legal
proceeding brought by the Company contesting Lender’s right to collect amounts
due hereunder. All of such costs and expenses shall bear interest at the higher
of the rate of interest provided herein or any default rate of interest provided
herein, from the date of payment by Lender until repaid in full.
 
12.    Interest Rate After Judgment.    If judgment is entered against the
Company on this Note, the amount of the judgment entered (which may include
principal, interest, fees, and costs) shall bear interest at the higher of: (a)
any default rate of interest provided herein; or (b) the legal rate of interest
then applicable to judgments in the jurisdiction in which judgment was entered.
 
13.    Maximum Rate of Interest.    Notwithstanding any provision of this Note
or the Loan Documents to the contrary, the Company shall not be obligated to pay
interest pursuant to this Note in excess of the maximum rate of interest
permitted by the laws of any state determined



3



--------------------------------------------------------------------------------

to govern this Note or the laws of the United States applicable to loans in such
state. If any provisions of this Note shall ever be construed to require the
payment of any amount of interest in excess of that permitted by applicable law,
then the interest to be paid pursuant to this Note shall be held subject to
reduction to the amount allowed under applicable law and any sums paid in excess
of the interest rate allowed by law shall be applied in reduction of the
principal balance outstanding pursuant to this Note. The Company acknowledges
that it has been contemplated at all times by the Company that the laws of the
State of California will govern the maximum rate of interest that it is
permissible for Lender to charge the Company pursuant to this Note. Company
represents that to the best of its knowledge the usury laws of California do not
apply to this transaction due to the exemption in Section 25118 of the
California Corporations Code, and Company is not aware of any law of the State
of California that would apply to this transaction that would have the effect of
imposing a maximum rate of interest or otherwise requiring a reduction as
provided in this Section 13.
 
14.    Certain Waivers by the Company.    The Company waives demand,
presentment, protest and notice of demand, of non-payment, of dishonor and of
protest of this Note. Lender, without notice to or further consent of the
Company and without in any respect compromising, impairing, releasing, lessening
or affecting the obligations of the Company hereunder or under any of the Loan
Documents, may: (a) release, surrender, waive, add, substitute, settle,
exchange, compromise, modify, extend or grant indulgences with respect to (i)
this Note, (ii) any of the Loan Documents, and (iii) all or any part of any
collateral or security for this Note; (b) complete any blank space in this Note
according to the terms upon which the loan evidenced hereby is made; and (c)
grant any extension or other postponements of the time of payment hereof.
 
15.    Choice of Law; Forum Selection; Consent to Jurisdiction.    This Note
shall be governed by, construed and interpreted in accordance with the laws of
the State of California (excluding the choice of law rules thereof). The Company
hereby (a) agrees that all disputes and matters whatsoever arising under, in
connection with, or incident to this Note shall be litigated, if at all, in and
before a court located in the State of California to the exclusion of the courts
of any other state or country, and (b) irrevocably submits to the non-exclusive
jurisdiction of any California court or federal court sitting in the State of
California in any action or proceeding arising out of or relating to this Note,
and hereby irrevocably waives any objection to the laying of venue of any such
action or proceeding in any such court and any claim that any such action or
proceeding has been brought in an inconvenient forum. A final judgment in any
such action or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment or in any other manner provided by law.
 
16.    Subsequent Holders.    In the event that any holder of this Note
transfers this Note for value, the Company agrees that except with respect to
subsequent holders with actual knowledge of a claim or defense, no subsequent
holder of this Note shall be subject to any claims or defenses which the Company
may have against a prior holder (which claims or defenses are not waived as to
prior holders), all of which are waived as to the subsequent holder, and that
all such subsequent holders shall have all of the rights of a holder in due
course with respect to the Company even though the subsequent holder may not
qualify, under applicable law, absent this paragraph, as a holder in due course.



4



--------------------------------------------------------------------------------

 
17.    Invalidity of Any Part.    If any provision or part of any provision of
this Note shall for any reason be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision (or any remaining part of any provision) of this Note, and this
Note shall be construed as if such invalid, illegal or unenforceable provision
(or part thereof) had never been contained in this Note, but only to the extent
of its invalidity, illegality or unenforceability.
 
18.    Service of Process.    The Company hereby consents to process being
served in any suit, action or proceeding instituted in connection with this Note
by the mailing of a copy thereof to the Company by certified mail, postage
prepaid, return receipt requested. The Company hereby irrevocably agrees that
such service shall be deemed to be service of process upon the Company in any
such suit, action or proceeding. Nothing in this Note shall affect the right of
Lender to serve process in any other manner otherwise permitted by law, and
nothing in this Note will limit the right of Lender otherwise to bring
proceedings against the Company in the courts of any other jurisdiction or
jurisdictions.
 
19.    Notice.    Any notice, demand, request or other communication which
Lender or the Company may be required to give hereunder shall be in writing,
shall be effective and deemed received the following business day when sent by
overnight mail, upon transmission if sent by facsimile or e- mail, or the third
business day after deposited in first class United States mail, postage prepaid,
and shall be addressed as follows, or to such other addresses as the parties may
designate by like notice:
 
If to the Company:
 
eGain Communications Corporation
624 East Evelyn Avenue
Sunnyvale, CA 94086
Attn:    Eric Smit
Chief Financial Officer
Phone: (408) 213-3400
Fax:     (408) 212-3500
 
If to Lender:
 
Ashutosh Roy
781 Berry Avenue
Los Altos, CA 94024
Phone: (408) 213-3400
Fax:     (408) 212-3500
 
Notwithstanding anything to the contrary, all notices and demands for payment
from Lender actually received in writing by the Company shall be considered to
be effective upon the receipt thereof by the Company regardless of the procedure
or method utilized to accomplish delivery thereof to the Company.



5



--------------------------------------------------------------------------------

 
20.    Transfers By Lender.    Lender may, with the prior written consent of the
Company, which consent shall not be unreasonably withheld, sell, assign, pledge
or transfer its rights to receive payment of up to 40% of the amounts due under
this Note to another Person at any time and from time to time. The Company
hereby covenants and agrees to take all steps reasonably requested by Lender to
document and effect such transfer of the Lender’s rights under this Note.
 
21.    Miscellaneous.    Time is of the essence under this Note. The paragraph
headings of this Note are for convenience only, and shall not limit or otherwise
affect any of the terms hereof. This Note and the Loan Documents constitute the
entire agreement between the parties with respect to their subject matter and
supersede all prior letters, representations or agreements, oral or written,
with respect thereto. No modification, release or waiver of this Note shall be
deemed to be made by Lender unless in writing signed by Lender, and each such
waiver, if any, shall apply only with respect to the specific instance involved.
No course of dealing or conduct shall be effective to modify, release or waive
any provisions of this Note or any of the other Loan Documents. This Note shall
inure to the benefit of and be enforceable by Lender and Lender’s successors and
assigns and any other person to whom Lender may grant an interest in the
obligations evidenced by this Note and shall be binding upon and enforceable
against Borrower and Borrower’s representatives, successors, heirs and assigns.
Whenever used herein, the singular number shall include the plural, the plural
the singular, and the use of the masculine, feminine or neuter gender shall
include all genders. This Note may be executed in any number of counterparts,
all of which, when taken together shall constitute one Note.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 



6



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has duly executed this Subordinated Secured
Promissory Note in favor of the Lender as of the day and year first hereinabove
set forth.
 
eGAIN COMMUNICATIONS CORPORATION

By:
 

--------------------------------------------------------------------------------

   
Its:     Eric Smit
   
Title:  Chief Financial Officer

 
 

